department of the treasury internal_revenue_service washington d c date uil number info release date the honorable john warner united_states senator world trade center suite west main street norfolk va dear senator warner this letter responds to your inquiry dated date on behalf of your constituent explains that the court receives payments that it must hold for parties in litigation the court deposits would like to clarify who is these amounts into interest bearing bank accounts responsible for reporting the interest_income and paying the federal_income_tax on that income the proper tax treatment depends on who is treated as the owner of the funds for federal_income_tax purposes the determination of ownership in turn depends on whether the court-deposited funds are held in trust or in escrow for the parties and when the parties have a right to their shares may ask the internal_revenue_service national_office to issue a ruling letter interpreting and applying the tax laws to the court’s specific set of facts and circumstances i have enclosed a copy of revproc_2000_1 which describes consideration the fees for letter rulings are discussed the ruling process for in appendix a of the revenue_procedure says many state courts are concerned about the federal tax treatment of court- suggests a conference to describe the issues we would be deposited funds glad to discuss these issues and the letter_ruling procedure with and i hope this information is helpful if you need further assistance please call or me at sincerely george j blaine chief branch income_tax accounting enclosure
